NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    FED. R. APP. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                       Submitted June 23, 2010
                                        Decided June 24, 2010

                                               Before

                                JOHN L. COFFEY, Circuit Judge

                                JOEL M. FLAUM, Circuit Judge

                                DANIEL A. MANION, Circuit Judge
          
No. 09‐3248

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Eastern District of Wisconsin.

        v.                                           No. 08‐Cr‐53

CALVIN L. NASH,                                      Rudolph T. Randa,
     Defendant‐Appellant.                            Judge.

                                             O R D E R

        Calvin Nash was one of 30 defendants charged by indictment with conspiracy to
distribute cocaine and marijuana.  See 21 U.S.C. §§ 846, 841(a).  As part of a plea agreement,
Nash pleaded guilty to a superceding information charging him with using his phone to
facilitate the commission of a drug crime.  See id. § 843(b).  He was sentenced to a below‐
guidelines term of 30 months’ imprisonment.  Nash filed a timely notice of appeal, but his
appointed lawyer represents that Nash no longer wishes to pursue the appeal yet refuses to
consent to a voluntary dismissal.  Counsel therefore has filed a motion under Anders v.
California, 386 U.S. 738 (1967), asserting that the appeal is frivolous and seeking permission
to withdraw.  Nash has not responded to counsel’s motion.  See CIR. R. 51(b).  Because Nash
does not want his guilty plea set aside, counsel correctly forgoes discussion of possible
challenges to the voluntariness of the plea or the adequacy of the plea colloquy.  See United
No. 09‐3248                                                                               Page 2

States v. Knox, 287 F.3d 667, 670‐71 (7th Cir. 2002).  But counsel does address whether Nash
could still challenge his sentence, and we limit our review to this question because we find
counsel’s brief to be facially adequate.  See United States v. Cano‐Rodriguez, 552 F.3d 637, 638
(7th Cir. 2009); United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). 

        Counsel considers whether Nash could argue that his below‐guidelines prison
sentence is unreasonable.  But we have never declared a below‐range sentence to be
unreasonably high, see United States v. Wallace, 531 F.3d 504, 507 (7th Cir. 2008), and we
agree with counsel that nothing in this case would persuade us that Nash’s sentence
warrants an exception.  The district court correctly calculated Nash’s guidelines range as 33
to 41 months, based on a total offense level of 13 and a criminal history category of VI.  The
court then considered Nash’s arguments for a reduced sentence, including the fact that
Nash suffered from serious gun‐shot injuries requiring ongoing medical treatment, that his
father had passed away while he was in prison, and that Nash was involved only during
the last two months of a much longer drug conspiracy and was responsible for a much
smaller amount of drugs.  While the district court agreed that Nash’s exceptional medical
needs warranted a slightly discounted sentence, the court refused to go along with Nash’s
request to impose a 10‐month sentence to run concurrently to his state revocation sentence
because other sentencing factors in 18 U.S.C. § 3553(a) weighed against such a significant
reduction.  The court noted, for example, that Nash has had almost constant contact with
the justice system since he was a minor, that his previous prison sentences had not
successfully deterred his continued criminal conduct, and that he committed this recent
offense while still on probation from his last felony drug conviction.  Based on these
§ 3553(a) factors and the need to protect the public, the court determined that 30 months’
imprisonment was an appropriate sentence, and any challenge to the reasonableness of this
sentence would be frivolous.  

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.